Citation Nr: 1500624	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-36 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for personality disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include substance induced mood disorder and substance induced psychotic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to April 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an August 2012 decision, the Board remanded the claim for further development pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Based on the evidence added to the record since the August 2012 Board remand, the issue has been recharacterized as seen on the title page.  

A review of the Veteran's Virtual VA claims file reveals an October 2014 Appellate Brief.  


FINDINGS OF FACT

1.  The Veteran's personality disorder is not a disease under VA law and regulations; a personality disorder was not aggravated in service, and the record does not reflect evidence of a superimposed mental disorder in service. 

2.  In April 1989, the Veteran filed a claim for alcoholism and for mental disorder (claimed as bulimia, paranoia, manic depression/bipolar).

3.  The evidence of record is at least in relative equipoise as to whether the Veteran's chronic use of alcohol was acquired in service.

4.  The evidence of record is at least in relative equipoise as to whether the Veteran's substance induced mood disorder and substance induced psychotic disorder are organic diseases that are a secondary result of the Veteran's chronic use of alcohol acquired in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a personality disorder are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 4.9, 4.127 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for substance induced mood disorder and substance induced psychotic disorder are met.  38 U.S.C.A. §§ 105(c), 1131, 5107 (West Supp. 1990); 38 C.F.R. §§ 3.102, 3.301(c)(2), 3.303 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In light of the Board's favorable decision to grant service connection for substance induced mood disorder and substance induced psychotic disorder, no discussion of the VA's duty to notify and assist is necessary for those issues.  

In regards to the Veteran's claim for service connection for an acquired psychiatric disorder, these notice requirements were accomplished in a letter sent in August 2007, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Board notes that the Veteran has reported that she was the subject of military sexual trauma during service.  Additionally, an August 2012 remand directive instructed the RO/AMC to provide the Veteran with personal assault notice.  However, as the Veteran has not claimed posttraumatic stress disorder (PTSD) and the record does not show that the Veteran has ever been diagnosed with PTSD, a remand to afford the Veteran notice regarding the development associated with stressors related to personal assault is not necessary.  38 C.F.R. § 3.304(f)(5).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, personnel records and post-service private treatment records have been associated with the claims file.  Additionally, a January 2008 correspondence shows that records from Lakeview Center dated for records from January 1989 to February 1999 were unavailable.  

The Board notes that as part of the August 2012 remand, the Veteran was provided the opportunity to identify outstanding treatment records, particularly from the "WFCCC, in Milton, Florida," the "Cope Center," and the "University Hospital."  To date the Veteran has not responded or provided the information necessary to obtain these records.  The Board notes that the duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining relevant evidence.

The Board also notes that the Veteran has reported that she is in receipt of Social Security Administration (SSA) benefits.  As part of the August 2012 remand, the RO/AMC requested the Veteran's SSA records.  In a September 2012 response, the SSA noted that "we cannot send the medical records you requested.  Such records do not exist; further efforts to obtain them will be futile."  SSA also noted that "after exhaustive and comprehensive searches, we were not able to locate medical records.  Further efforts will be futile."  In a September 2012 correspondence, the RO/AMC notified the Veteran that her SSA records were unable to be obtained and requested she send any copies in her possession to the RO/AMC.  In November 2012, the RO/AMC issued a memorandum of unavailability of SSA records.  As such, further remand to obtain these records is unnecessary.

The Veteran was afforded a VA examination January 2013.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the August 2012 remand directed the VA examiner to discuss PTSD, if diagnosed.  The Board notes that the VA examiner did not diagnose PTSD and therefore such a discussion is not necessary.  

As partially discussed above, the Board also finds that the AOJ substantially complied with the August 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

Factual Background

The Veteran's May 1981 enlistment examination is absent of any notations of an acquired psychiatric disorder.  

A September 1, 1981, emergency room treatment record from the Naval Regional Medical Center in Orlando, Florida, shows that the Veteran was diagnosed with alcohol intoxication.  

A January 31, 1982, emergency room treatment record shows that the Veteran was brought into the emergency room by security for possible abuse of alcohol.  The Veteran was diagnosed with alcohol involvement/abuse and as being emotionally disturbed.  A January 31, 1982, consultation from Tripler Army Medical Center shows that the Veteran had a history of being in alcohol rehabilitation at two different times.  The Veteran was diagnosed with alcohol intoxication.  

A February 1, 1982, consultation sheet shows that the Veteran was seen in the emergency room after passing out in Waikiki and was diagnosed with alcohol intoxication.  The examiner noted that the Veteran had an extensive history of alcohol abuse in the prior six months.  A February 1, 1982, chart review noted the Veteran's September 1981 emergency room visit in Orlando that found the Veteran to be "alcohol intoxicated".  The examiner noted that the Veteran was apparently admitted to the hospital, although there was no documentation in the record.  The examiner noted that the Veteran was in NASAP (Navy Alcohol and Drug Safety Action Program) while in Orlando, according to her service record.  The examiner also noted that the Veteran spent a considerable amount of time at TAMC emergency room on January 31, 1982, due to alcohol intoxication so that she could sober up.  A February 1, 1982, competence for duty examination shows that the Veteran was referred for alcohol and gastritis.  The examiner noted that the Veteran admitted to consuming a large quantity of alcohol the day prior and that she arrived in the emergency room the night prior and spent the night at TAMC.  The Veteran's mental status was noted as mood depressed and psychomotor depressed.  The examiner further noted that the Veteran represented a binge drinking pattern.  The examiner also noted that there was no evidence of alcohol addiction.  The examiner stated that since drinking habits had interfered with the Veteran's ability to perform duties entry into the CAAC (Counseling and Assistance Center) program was recommended.  

A March 1, 1982, consultation sheet shows that the Veteran sought help at the mental health clinic at Pearl Harbor for her alcohol problems.  The Veteran's provisional diagnosis was chronic alcoholic and trouble dealing with stress.  The examiner noted that the Veteran was dropped from CAAC due to her noncompliance and continued drinking.  The examiner noted that mental health treatment would be of no substantial use to the Veteran until she made a decision to quit drinking and becomes involved in a supportive AA (Alcoholics Anonymous) organization.  The examiner recommended that the Veteran return to the clinic after she made a commitment to working on her sobriety.  A March 2, 1982, treatment records shows that the Veteran desired to go to ARD (Alcohol and Drug Abuse Prevention).  The examiner noted that the Veteran was terminated from CAAC for non-compliance.  The examiner also noted that the Veteran had a history of alcohol abuse.  The examiner further noted "D/U" (diagnosis undetermined) alcohol problem.  The examiner concluded that the Veteran would not be referred to ARD without a recommendation from CAAC.  

The Veteran's March 1982 separation report of medical examination is absent of any notations of an acquired psychiatric disorder.  On her separation report of medical history, the Veteran reported, in relevant part, weight gain or loss of weight, depression or excessive worry, and nervous trouble of any sort.  

A review of the Veteran's personnel records show that the Veteran received a non-judicial punishment for being absent without authority from her unit on August 30, 1981.  The Veteran's personnel record also shows that the Veteran was administratively discharged in April 1982.  

Post-service private treatment records dated July 1987 to August 1987 show that the Veteran was diagnosed with a drug overdose, depressive disorder, binge purge syndrome by history, and alcohol dependence.  The Veteran also reported binge purge after her divorce from her husband, being unhappy since childhood, and binge purge at around age 9 or 10.  

Private treatment records dated March 1999 to January 2003 show that the Veteran reported that her husband forced her into alcoholism and drugs.  The examiner also noted that according the Veteran, her husband raped her and charges were filed against him.  The Veteran was diagnosed with schizoaffective disorder.  

Private treatment records dated April 2002 to June 2007 show that the Veteran was diagnosed with schizoaffective disorder, polysubstance abuse, alcohol abuse, crystal meth use, and marijuana use.  The Veteran reported that she began using drugs in her teenage years and that she began receiving psychiatric treatment in her twenties.  The Veteran reported that she was pregnant when she entered the military.  The Veteran also reported that she was discharged from the military for psychiatric reasons.  Treatment records also note a personality disorder and that the Veteran reported hearing voices, especially when withdrawing from alcohol and drugs.  Records further noted a possible substance induced mood and psychotic disorder.  

On her January 2008 notice of disagreement, the Veteran asserted that she had bipolar and had schizoaffective disorder while in the Navy.  She asserted that she was not a chronic alcoholic and that she was self-medicating due to the stress of the military and peer pressure.  She asserted that the military counselors overlooked her illness and did not treat her properly with medications.  She also asserted that her peers pressured her to drink beyond enjoyment.  The Veteran also asserted that due to the negligence of her command she was not given fair medical treatment.  She asserted that she learned to abuse alcohol in the Navy.  She also asserted that her commanding officer set her up to fail by sending men to her barracks to take advantage of her sexually.  The Veteran also asserted that drugs were put in her drink and food at the clubs during service.   

The Veteran was afforded a VA examination in January 2013.  The Veteran reported that she had a happy childhood without neglect or abuse.  The Veteran reported that she has an abortion at age 16 (March 1981) when she was six months pregnant and then enlisted in the Navy just a few months after that at age 17 (June 1981).  The Veteran reported that when she enlisted a recruiter picked her up from her parents' house in Alabama and took her to his house, invited her in for a drink, and raped her at his house.  She reported that he dropped her off in Mississippi.  She reported that she went to boot camp where she cried a lot because it was tough.  She reported that she then went to AT (Aviation Electronics Technician) school in Orlando, Florida.  She reported that she went to a club with some girls, was bought drinks, and some men took her outside where a group of six to eight people took off her clothes, beat her up, and raped her.  She reported that she went to the hospital.  She reported that this happened more than one time because she woke up in the hospital several times.  She also reported that she was taken by cab to her base and the cab driver raped her and threw her out of the cab.  She reported that she was beat up and raped five or six times during AT school.  The Veteran reported that after the military she had a nervous breakdown and was hospitalized.  She reported that she was hospitalized again for hearing voices.  She reported that she was using alcohol and drugs at the time.  

The Veteran also reported that she had counseling in elementary school after almost drowning at age eight.  She reported that two of her cousins died in the same incident.  The Veteran reported that she was bulimic from 18 to 34 and just "quit being bulimic".  She reported that after the military she was drinking and using drugs, including marijuana and cocaine and maybe some pills.  The examiner noted the Veteran's in-service alcohol treatment and a 1984 motor vehicle accident in which the Veteran was intoxicated.  The examiner also noted that medical records show that the Veteran reported vomiting food at age 9 or 10 in imitation of her mother and sister and that it started again at 21 around the time of her first divorce.  The Veteran also reported that she was arrested for breaking into people's houses when she was about 12 years old.  The Veteran reported that she began using alcohol, marijuana, and cocaine in the military.  The examiner noted a May 2006 private treatment record that shows the Veteran reported drug use during her teenage years and hearing voices when withdrawing from drugs and alcohol.  

The examiner provided an axis I diagnosis of substance induced psychotic disorder and substance induced mood disorder.  The examiner also provided an axis II diagnosis of personality disorder, NOS.  The examiner noted that the Veteran had a history of schizoaffective disorder, both bipolar and depressed type.  The examiner explained that this was diagnosed during a time of active drug and alcohol use, rendering the diagnosis questionable.  The examiner explained that a review of the record indicated a very long history of polysubstance abuse/dependence beginning in her teenage years and continuing until recently.  The examiner noted a childhood history of mental issues, juvenile crimes, drug use, and early teen pregnancy.  The examiner noted that the Veteran admitted to use of drugs and alcohol prior to the military and continuing into the military.  The examiner noted that the Veteran stated that she was gang raped on multiple occasions while in the military while she was drunk.  The examiner noted that the validity of these claims was questionable due to the Veteran's current and past mental status.  The examiner also noted that there was no indication in the Veteran's medical or military records that she was raped at any time.  The examiner noted that she was in rehabilitation at least twice, which she failed, and she was subsequently discharged for alcoholism.  The examiner noted that the Veteran's emotional issues continued past her enlistment with continued drug issues, multiple marriages, abandoned children, and suicide attempts.  The examiner noted that the Veteran's self-induced vomiting began at age 9 or 10 in imitation of her mother and only occurred sporadically, specifically in 1995 when she divorced her first husband.  The examiner concluded that the Veteran no longer met the criteria for bulimia.  

The examiner also noted that the Veteran had a list of mental diagnoses, including bulimia, paranoia, manic depression, dysthymic disorder, drug overdose, depressive disorder, schizoaffective disorder, bipolar type, schizoaffective disorder, depressed type, personality disorder NOS with borderline as well as schizotypal traits, bipolar disorder with psychotic features, alcoholism, polysubstance abuse, polysubstance-induced mood and psychotic disorder, and organic affective disorder.  The examiner explained that most of these diagnoses were an attempt to explain the Veteran's mental status while abusing polysubstances and the after effects of polysubstance dependence.  The examiner noted that the Veteran's past diagnosis of bulimia was based on history, during which the Veteran admitted to binging and purging when she was nine or ten years old with her mother and sister.  The examiner's explained that the Veteran's symptoms did not meet the full criteria for a diagnosis and her symptoms pre-existed her military enlistment.  The examiner concluded that the Veteran did not currently meet DSM-IV-TR diagnostic criteria for bulimia, paranoia, manic depression, dysthymic disorder, drug overdose, depressive disorder, schizoaffective disorder, bipolar type, depressed type, or bipolar disorder with psychotic features.  The examiner concluded that the Veteran had a diagnosis of personality disorder, NOS with substance induced mood and psychotic disorder, currently in remission.  The examiner also concluded that the Veteran most likely has an organic affective disorder due to her many years of drug abuse.  The examiner explained that this diagnosis was not necessary as the symptoms are included in substance induced mood disorder.  

The examiner further explained that the Veteran's use of drugs and alcohol was willful behavior/drug use due to her personality disorder and pre-exists her military enlistment.  The examiner explained that the Veteran's diagnosis of a personality disorder is a constitutional or developmental disorder.  The examiner explained that personality disorders are developmental in nature, often traceable back to adolescence or early adulthood; therefore, they are considered to pre-exist military service.  The examiner further concluded that the only disorder the Veteran had prior to enlistment was personality disorder NOS with borderline antisocial and dependent traits.  The examiner also concluded that the Veteran's personality disorder, NOS, did not increase in severity, but her behavior during the military merely reflected an intermittent flare-up of the pre-service condition without worsening of the underlying disorder beyond the natural progress of the disease.  The examiner then concluded that the Veteran's substance induced mood disorder and psychotic disorder was less likely than not incurred in or caused by the Veteran's military service.  The examiner explained that the Veteran's substance induced mood disorder and substance induced psychotic disorder occurred because of willful misconduct or abuse of alcohol or drugs and was not diagnosed until after her military service.  The examiner also concluded the Veteran's personality disorder clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  

Analysis

Based on the above, the Board finds that the most competent and persuasive evidence of record shows that the Veteran is currently diagnosed with personality disorder NOS, substance induced mood disorder, and substance induced psychotic disorder.  In this regard, the Board finds the January 2013 VA examination to be highly probative to the issue at hand.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the VA examiner reviewed the Veteran's service treatment records, post-service medical records, and the Veteran's lay statements.  The examiner also acknowledged the other diagnoses of record and explained that these other diagnoses were made during active alcohol and drug abuse, rendering the diagnoses questionable.  The examiner also explained that the Veteran does not currently meet the DSM-IV criteria for the other diagnoses.  Additionally, the Board finds that the examiner's conclusions are fully explained and therefore the Board assigns them great probative weight.  

The Board acknowledges any assertion by the Veteran that she is currently diagnosed with other acquired psychiatric disorders.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran meets the DSM-IV criteria for a given diagnosis, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding diagnoses of an acquired psychiatric disorder requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that she has an acquired psychiatric disorder, other than personality disorder NOS, substance induced mood disorder, and substance induced psychotic disorder. 

In regards to the Veteran's currently diagnosed personality disorder, a personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  In this case, there is no evidence of record to suggest or prove such.  Instead, the January 2013 VA examiner concluded the Veteran's personality disorder NOS did not increase in severity, but her behavior during the military merely reflected an intermittent flare-up of the pre-service condition without worsening of the underlying disorder beyond the natural progress of the disease.  

Again, the Board finds the January 2013 VA opinion to be highly probative to the issue at hand as it is based on a review of the Veteran's claims file and interview of the Veteran.  The examiner's conclusion is also supported by a sufficient rationale.  

The Board also acknowledges any assertions by the Veteran that she has a mental disorder that was superimposed on her personality disorder in service.  However, the Board finds that the determination of whether the Veteran has a superimposed mental disorder again requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d 1372.  As such, the Board assigns no probative weight to any assertion by the Veteran that she has a superimposed mental disorder.  

Therefore, the Board finds that service connection for a personality disorder is not warranted.

In regards to the Veteran's diagnosed substance induced mood disorder and substance induced psychotic disorder, the Board notes that the Veteran initially filed her claim in April 1989.  Although the RO began development of the claim, the RO did not issue a rating decision and the claim is still pending from April 1989.  

The Board notes that compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2014).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, § 8052 amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(d) (2014). 

However, prior to October 31, 1990, disabilities secondary to alcoholism were not deemed to be subject to an absolute "willful misconduct" bar.  The VA regulation at that time stated that "[o]rganic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (in effective prior to November 1990); See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Here, the Veteran's claim was filed prior to October 31, 1990.  The Veteran was also treated several times in service for alcohol intoxication and participated in rehab at least twice during service.  Furthermore, the January 2013 VA examiner explained that the Veteran's substance induced mood disorder and substance induced psychotic disorder occurred because of willful misconduct, or abuse of alcohol or drugs.  The January 2013 examiner also concluded that the Veteran most likely has an organic affective disorder due to her many years of drug abuse.  The examiner explained that this diagnosis was not necessary as the symptoms are included in substance induced mood disorder.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's substance induced mood disorder and substance induced psychotic disorder are secondary organic diseases to her chronic alcohol abuse.  

The Board acknowledges that the January 2013 VA examiner indicated that the Veteran's began using drugs and alcohol prior to service.  However, the Veteran's enlistment examination is absent of any notations.  Additionally, the examiner also noted that the only condition the Veteran had before service was personality disorder, NOS.  Therefore, the Board finds that the Veteran was sound at entrance and the evidence of record does not rise to clear and unmistakable evidence that the Veteran's chronic alcohol abuse preexisted service.  The Board also acknowledges that the January 2013 VA examiner concluded that the Veteran's substance induced disorders were due to both her alcohol and drug abuse.  The Board further notes that the Veteran was not treated for drug use in service.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for substance induced mood disorder and substance induced psychotic disorder is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for personality disorder, NOS is denied.  

Entitlement to service connection for substance induced mood disorder and substance induced psychotic disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


